The action is debt on judgment. The defendant is a non-resident, and the alleged trustee is a resident of Kennebec County and holds the office of Clerk of Courts.
The case was heard by the Judge of the Superior Court, who was asked by the defendant to make a finding that the action could not be maintained on the ground that the capacity in which the alleged trustee held the money was that of a public officer; and that, therefore, there was no legal attachment of goods and estate of the defendant in this State, and consequently no jurisdiction over the defendant, he being a non-resident. The Judge declined to so rule, but took jurisdiction of the cause, giving judgment for the plaintiff and charging the trustee. To such rulings and refusal to rule, the defendant took exceptions; and thus the matter is presented to this court.
An examination of the evidence reported shows the contention of the defendant to be untenable, because the trustee was neither holding the funds as a public officer nor as a part of his official duty. Exceptions overruled.